Case 1:21-cv-00426-JHR Document 2 Filed 05/04/21 Page 1 of 2




                                             21cv426-JHR
          Case 1:21-cv-00426-JHR Document 2 Filed 05/04/21 Page 2 of 2



3. Plaintiffs now pray for the requested relief and appointment of counsel at the Court's lone

discretion and ultimate power to do so.

4. I declare under penalty of perjury under the laws of the State of New Mexico that the

foregoing is true and correct.

                                                          Respectfully submitted by:

                                                          /s/ Kyle Sandau             May 4, 2021
                                                          ----------------------------------------------
                                                          Kyle Sandau
                                                          3518 Fremont Ave N #537
                                                          Seattle, Washington 98103
                                                          (206) 200-2201
                                                          kyle84486484@gmail.com
                                                          Plaintiff, pro se

                                                          /s/ Mark Doty               May 4, 2021
                                                          ----------------------------------------------
                                                          Mark Doty
                                                          1104 E Cherry St #220
                                                          Vermillion, South Dakota 57069
                                                          (605) 659-3093
                                                          mark84486484@gmail.com
                                                          Plaintiff, pro se

                                                          /s/ Rebecca Kaiser May 4, 2021
                                                          ----------------------------------------------
                                                          Rebecca Kaiser
                                                          3013 Broadway Ave Ste 8 #148
                                                          Yankton, South Dakota 57078
                                                          (605) 660-5934
                                                          rebecca84486484@gmail.com
                                                          Plaintiff, pro se
